PER CURIAM.
By this appeal we are called upon to review the correctness of a final judgment rendered on a jury verdict in the sum of $9,000.00, in a suit by a broker for commissions allegedly due under an oral agreement.
A review of the evidence in its entirety fails to reveal any sufficient competent evidence to support a jury verdict in excess of $5,477.60. It is, therefore, the judgment of the court that unless the plaintiff, within 30 days after the mandate from this court is filed in the circuit court, enter a remit-titur reducing the judgment to the sum of $5,477.60 as of its date of entry, the judgment will stand reversed for a new trial. If such remittitur is entered, the judgment as modified will stand affirmed. Ryan v. Noble, 95 Fla. 830, 116 So. 766; B.L.E. Realty Corporation v. Parker, 102 Fla. 298, 135 So. 811; Miami Transit Company v. Ross, 106 Fla. 298, 143 So. 234; Renuart Lumber Yards v. Levine, Fla.1950, 49 So.2d 97; § 59.34, Fla.Stat., F.S.A.; 2 Fla.Jur., Appeals, §§ 352, 353.
Affirmed as modified, with directions.